Sheldon, J.
According to the case made by the bill, upon the decease of Edwin Bowker in 1901, the affairs of the partnership were not wound up, but the business was continued by the surviving partners, the amount which should have been liquidated and paid to the plaintiff Francis E. Bowker being left in the control and management of the surviving partners. This was done by the consent of all parties. But upon the decease of Charles Torrey it was arranged among all the parties interested, to wit, Franklin Torrey the surviving partner, the plaintiff Francis E. Bowker as executor and trustee of the deceased partner Edwin Bowker, and the defendant Adelaide J. Torrey as the executrix of the will of the deceased partner Charles Torrey, that a corporation should be formed which should take all the assets and assume all the liabilities of the partnership except the amounts due to the parties in interest, and that these should be adjusted by dividing among these parties the capital stock of the corporation, in proportion *286to their respective interests. This idea was carried out, except that they did not convey to the corporation the real estate which had been purchased by partnership funds and regarded as partnership property. They left this real estate, the legal title to which had been taken and always had stood in the name of the three partners as equal tenants in common, to be held still according to the legal title. They also by equal contribution paid $100,000 of the debts of the old firm, thereby relieving the corporation of that liability. Whether this was to compensate the corporation in part for the real estate which was not conveyed to it, does not distinctly appear. But we can of course make no intendment in favor of the bill. Simpson v. Fogo, 1 Johns. & H. 18, 23. Foss v. Harbottle, 2 Hare, 461, 502, 503. Foreman v. Bigelow, 4 Cliff. 508, 542. Fisher v. Graves, 80 Fed. Rep. 590. Disregarding this cash payment, the agreement between the parties, as modified by their voluntary action, therefore was that the corporation should take the personal assets and assume the liabilities of the firm to third parties as they then stood, and that the mutual accounts and interests of the parties should be adjusted as between themselves by maldng a proportionate division of the stock of the corporation. This agreement seems according to the bill to have been made openly and fairly, after such examination of the firm books and papers as the parties chose to make, without any fraud or concealment having been practised by any of them. The agreement, as modified, operated two chief results: First, that each one of the three original partners or those claiming under him should hold one undivided third of the real estate according to the legal title thereof, free from any equitable lien or claim thereon of any of the other parties in interest; and secondly, that each one of the parties should take and receive whatever was found to be the amount coming to him or her, as a partner or the representative of a partner, not in money, but in the stock of the new corporation. We find nothing in the averments of the bill to warrant us in saying that this agreement now, after the lapse of some six years, after each party has received the stock to which he or she was entitled under the agreement, after the corporation has engaged actively in business and after its stock has either become or been found to be worthless, can be avoided by the plaintiffs. It is not charged that Francis E. Bowker, who as executor and *287trustee represented all the other plaintiffs, was induced to make the agreement and the modification thereof by any fraud or deception practised upon him, or that he did not understand just what he was doing, or that what he did varied in any respect from what he intended to do. His mistake or misunderstanding as to this was simply that he did not appreciate the consequences which might result from his action. His bargain has turned out to be an improvident one, but it was made in good faith. It might have resulted advantageously. We cannot tell what or how much benefit he gained by having his undivided third interest in the real estate freed from any partnership lien or claim in behalf of the other parties, and we cannot relieve him or those whom he represented from the effect of what he chose to do. Page v. Higgins, 150 Mass. 27.
But it does not follow that the demurrer should be sustained merely because a part of the relief prayed for cannot be given. The plaintiffs cannot indeed hold anything in the nature of a lien upon Mrs. Torrey’s real estate or its proceeds. But according to the bill there were errors and mistakes in stating the accounts of the different parties and carrying out the terms of the agreement, and by reason of these Mrs. Torrey received a larger amount of the capital stock of the corporation than she ought to have had, and Francis E. Bowker received a smaller amount thereof than should have come to him. That is, the bill charges that by reason of such errors and mistakes she has received stock which ought not to have been given to her, if indeed instead of receiving any stock she ought not to have paid something to the other parties. For the correction of these errors the bill can be maintained. Moors v. Bigelow, 158 Mass. 60. Gould v. Emerson, 160 Mass. 438. Loche v. Loche, 166 Mass. 435. Doubtless, under the agreement, any balance that may be found due from her she will have the right to pay in the stock which she received, to the full amount of that stock, reckoning this at its par value; Parher v. Simpson, 180 Mass. 334, 360; but we cannot know that even this may not leave something to be paid by her in money.
The bill appears to have been brought seasonably after the plaintiffs had learned of the alleged errors. And upon the face of the bill the remedy is not shown to be barred either by the general statute of limitations or by the provisions of R. L. *288c. 141, § 9. It does not now appear that the period of the latter statute has ever begun to run.
We do not see that either Franklin Torrey or the corporation was a necessary party to the bill. It may turn out that this is so, but the bill does not show it.
The demurrer is to be overruled, and the defendants áre to plead or answer.

So ordered.